Citation Nr: 1807599	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA non-service-connected pension benefits in the amount of $6,228.00. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty service from December 1977 to September 1984, from September 1985 to September 1988, and from December 1990 to September 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the request for a waiver of recovery of an overpayment of VA non-service-connected pension benefits in the amount of $6,228.00.  The RO in Detroit, Michigan, has jurisdiction of the appeal. 

In April 2014, the appellant requested a travel Board hearing.  A hearing was scheduled for July 12, 2017.  On, February 27, 2017, the RO sent notice to the appellant and his representative regarding the time, date, and location of the scheduled hearing.  The appellant did not appear for the scheduled hearing.  Neither the appellant nor his representatives have indicated a desire for a rescheduled hearing and neither has provided any cause for failure to attend the scheduled hearing.  The Board may proceed to consider the merits.  38 C.F.R. § 20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).

In August 2013, the RO informed the appellant that an overpayment was created for VA non-service-connected pension benefits because the appellant was in receipt of more income than originally reported.  The appellant requested a waiver of the overpayment on the basis that it would cause undue financial hardship.  In October 2013, the RO informed the appellant that the waiver of the debt was denied.  The basis of the denial was that the evidence of record showed his monthly income of $2,975.00 was sufficient to meet his monthly expenses and to repay the debt.  

The Board notes that the appellant reported expenses on his September 2013 financial status report to include $12,800.00 in overdue taxes.  It is unclear whether the appellant is on a repayment plan for these taxes or how he is paying his overdue taxes.  Additionally, he reports that at the time, he was not paying rent, only utilities, but such circumstance could have changed in the interim.  Moreover, he reports in his December 2013 notice of disagreement that he was in the VRAP program from January 2013 to December 2013 and did not receive VRAP payments for the month of May, June, July, and August because he was not enrolled in any classes.  He also stated that out of his monthly VRAP allowance he had to pay his tuition, but he did not list tuition in his monthly expenses. The Board notes complete VRAP records are not associated with the claims file.  Therefore, the Board finds clarification is necessary as to what monthly expenses the appellant incurs, to include associating VRAP records with the claims file.  Finally, since that 2013 FSR, the appellant was granted service connection for posttraumatic stress disorder and is in receipt of disability benefits.  This clearly changes his financial status as well.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VRAP program documents with the claims file. 

2.  Request that the appellant complete an updated Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts, to include rent (if applicable) and repayment of overdue taxes.  Supporting documentation should be requested as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder. This information is required for purposes of determining whether there is undue hardship from collection on the debtor.

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

